Roby, J.
Action in, ejectment by appellant. Cross-complaint by appellee to quiet title. Trial by the court. Binding and judgment against appellant on his complaint and for appellees on their cross-complaint. John Eranklin was on November 9, 1875, the owner of certain real estate in Owen county, and on said day conveyed the same to appellant, describing it as bounded in part by White river. In 1876 appellant applied to a loan company for a loan to be secured by mortgage on said land. The agent of the company examined the land, and required appellant to have it surveyed, so that the description would show the actual amount of good land in the tract, the river being *84regarded as too indefinite. Appellant thereupon procured a survey to be made, and thereafter obtained the loan, executing a mortgage to secure it, in which the description given by the surveyor took the place of the general reference to the river. The description being in part as follows: “Thence eighty-seven degrees thirty minutes west 118 rods and sixteen links to the left bank of White river; thence down stream, with the meanderings thereof, south thirty-four degrees east forty rods; thence south sixty-seven degrees east nineteen rods; thence north eighty degrees east twenty-five rods; thence south forty-five degrees east twenty-three rods; thence south twenty-seven degrees east twenty-eight rods; thence south fourteen rods to the south line of said tract,” etc. The appellees now have possession of the tract admittedly described, as well as that part in controversy, holding and claiming title to it all by virtue of a foreclosure of said mortgage. Since the execution of the mortgage the course of White river has changed, so that between the lines made by the surveyor and the river as it now runs there is a tract of from thirty-five to forty acres of land. ,Lf the line run by the surveyor was merely the meander line of the river, a conveyance bounded by it was a conveyance bounded by the river (Sizor v. City of Logansport, 151 Ind. 626, 44 L. R. A. 814), and the land made by accretion belongs to appellees. Jefferis v. East Omaha Land Co., 134 U. S. 178, 33 L. Ed. 872, 10 Sup. Ct. 518; County of St. Clair v. Livingstone, 90 U. S. 46, 23 L. Ed. 59. If the line was an independent one, the mortgagee title would not extend beyond it, and the tract in controversy would belong to appellant, he not having parted with title to the strip between the line and the river.
The question, is whether the judgment is sustained by evidence. The engineer who ran the line and furnished the description for the mortgage testified as follows: “I surveyed approximately where the river was. I surveyed down around the edge of the river. Some places might. *85have been a rod or so, or two. or three, and there was bars and sand in some places, and a high river bank. At the high river bank we kept as close as We could, and where it was feather edge we were not so particular. What do you mean by a feather edge? A. An indefinite edge. Do you mean to say that this distance and direction beginning from a point from which you reached on the left bank of the river down to where the distance starts out east is a following of the river’s edge? A. Practically followed the river, this- meandering is.”
The appellant’s mortgage, after setting out the description by metes and bounds, concluded, “making in all 117 53-100 acres, and being all the land owned by the said John M. Leonard in said section twenty-one, township .nine north, range four west, in the said county of Owen and State of Indiana, together with all the privileges and appurtenances thereunto belonging or in anywise appertaining, and all the estate, right, title, and interest of the parties of the first part in and to the same, and every part and parcel thereof.” This language is consistent with appellees’ contention that the line was run for the purpose of measuring the land owned by Leonard, and not for the purpose of establishing a -boundary independent of the river. The strip between this land and the meander line was narrow and worthless. That Leonard did not intend to reserve it is a deduction that may. be legitimately drawn from the language used in' the mortgage, when taken in connection with the then existing conditions.
Appellant insists that the words, “thence down stream with the meanderings thereof,” apply only to the clause immediately following, and can not be applied to or carried forward to subsequent clauses contained in the deed. It is not necessary to consider the proposition except as it arises upon the facts herein involved, which includes the clause quoted as to the intent to cover all land owned by the mortgagor in the section, the -force of which is suffi*86cient, in connection with the circumstances under which the survey was made, to justify the application of the phrase quoted to those lines running with the river.
Judgment affirmed.